DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 2-16 are presented for examination. Applicant filed a response to a non-final Office action on 12/27/2021 arguing against the previous § 101 rejection and filing a terminal disclaimer (TD). In light of Applicant’s filed TD, Examiner has withdrawn the previous double patenting rejection. Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection but finds them not persuasive. Examiner has, therefore, maintained the previous § 101 rejection of claims 2-16 in the instant Office action. Since Examiner has maintained the previous § 101 rejection of claims 2-16, instant rejection is the FINAL rejection of the claims. 

Examiner’s Remarks



The prior art, Guidi et al. (US Patent No. 7,418,416 B2), describes the system providing automated generation of hedging orders to hedge a financial exposure associated with a first financial instrument, where pricing and quantity for the hedging orders may be based an update to the first order for the first tradeable object when the detected change in the quantity available at the first price to hedge exceeds a tolerance threshold.” These features are found in independent claim 2. 

Response to Arguments







Applicant argues that the instant claims 2-16 are patent eligible under § 101 in view of Smith stating: 
In rejecting the pending claims, the Office Action page 8 alleges that the claims are directed to fundamental economic practices or principles which are alleged to be abstract ideas as identified by the courts. As discussed above, the relied upon characterization ignores that the subject matter of the present application and recited by the pending claims is not directed to a recited judicial exception but is directed to functionality used as part of an electronic trading system. (Page 8 of the Applicant’s Remarks).

Smith and that the instant claims are directed to functionality used as part of an electronic trading system. Here, no specific improvement on technology exists. Independent claim 2 recites a generic computing device executing an abstract idea via two “determining” and one “detecting” steps. Further, independent claim 2 includes additional limitations consisting of the claim steps that “receive” and “send” information to and from the generic computing device where the “sending” and “receiving” steps are considered to amount to insignificant extra solution activity. There are no claim steps that contribute to improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do any claim steps integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or render claims patent eligible under MPEP § 2106.05(e) (other meaningful limitations).  Therefore, instant claims are not patent eligible under § 101.   
   
Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Conclusion of Step 1 Analysis: Therefore, claims 2-16 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-16, however, recite an abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity. The creation of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, as recited in the independent claim 2 belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including hedging and mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claim 2, which set forth or describe the recited abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, are: “determining a first cascading price level for the second tradeable object of the trading strategy as a first price to hedge, wherein a first hedge quantity is available at the first price to hedge,” “determining a second cascading price level for the second tradeable object of the trading strategy as a second price to hedge, wherein a second hedge quantity is available at the second price to hedge, wherein the second price to hedge is different from the first price to hedge,” and “detecting a change in a quantity available at the first price to hedge” steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 2 recites an additional element: “a computing device.” This additional element is recited at a high i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, “receiving an order for a trading strategy specifying a desired strategy price and a desired strategy quantity, wherein the trading strategy is specified by a definition and includes a first leg for a first tradeable object and a second leg for a second tradeable object,” “sending, in response to determining the first cascading price level, a first order for the first tradeable object, wherein the first order is at a first order price for a first order quantity, wherein the first order price is determined based on the desired strategy price for the trading strategy and the first price to hedge, wherein the first order quantity is  determined based on the definition for the trading strategy, the desired strategy quantity for the trading strategy, and the first hedge quantity,” “sending, in response to determining the second cascading price level, a second order for the first tradeable object, wherein the second order is at a second order price for a second order quantity, wherein the second order price is determined based on the desired strategy price and the second price to hedge, wherein the second order quantity is determined based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity,” and “sending an update first order for the first tradeable object when the detected change in the quantity available at the first price to hedge exceeds a tolerance threshold” limitations recite insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claim 2 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes the additional element in a following manner:
[0074] According to an alternative embodiment, a hardware embodiment might take a variety of different forms. A hardware embodiment may be implemented as an integrated circuit with custom gate arrays or an application specific integrated circuit ("ASIC"). A hardware embodiment may also be implemented with discrete hardware components and circuitry. In particular, it is understood that the logic structures and method steps described in the flow diagrams may be implemented in dedicated hardware such as an ASIC, or as program instructions carried out by a microprocessor or other computing device.

This is a description of a general-purpose computer. Further, the limitations of receiving and sending information to and from a computing device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these limitations are not sufficient to provide an inventive concept. The additional limitations of receiving and sending information were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 2 receive or transmit data over a network in a merely generic manner. Therefore, the additional elements of independent claim 2 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-16 depend on independent claim 2. The elements in dependent claims 3-16, which set forth or describe the abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, are: “the trading strategy is a spread” (claim 3 – further narrowing the abstract idea), “the trading strategy further includes a third leg for a third tradeable object” (claim 4 – further narrowing the abstract idea), “the first price to hedge is one of a best bid price and a best ask price for the second tradeable object” (claim 5 – further narrowing the abstract idea), “the second price to hedge  is a next best price level with respect to the 
Conclusion of Dependent Claims Analysis: Dependent claims 3-16 do not correct the deficiencies of independent claim 2 and they are thus rejected on the same basis.



Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-16 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP-2004535007-A discloses: “An electronic trading method capable of easily performing spread trading between a plurality of products in a market.”









THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday - Thursday, 8:00 a.m. -5:00 p.m., EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619